Case 3:15-cv-01143-BJD-JBT Document 362-2 Filed 12/11/19 Page 1 of 5 PageID 31596




                              EXHIBIT 2
Case 3:15-cv-01143-BJD-JBT Document 362-2 Filed 12/11/19 Page 2 of 5 PageID 31597

                                                                    [Page 1]
                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
            --------------------------------------------------------
            MATTHEW EDWARDS, et al., individually
            and on behalf of all others similarly
            situated,
                                                Case No. 11-CV-04766-JSW
                        Plaintiffs,
                                      [consolidated with 11-CV-04791-JSW
            -vs-                      and 11-CV-05253-JSW]
            NATIONAL MILK PRODUCERS
            FEDERATION, aka COOPERATIVES
            WORKING TOGETHER; DAIRY FARMERS
            OF AMERICA, INC.; LAND O'LAKES, INC.;
            DAIRYLEA COOPERATIVE, INC.; and
            AGRI-MARK, INC.,


                        Defendants.
            --------------------------------------------------------


                                         VOLUME I


                        The VIDEOTAPED DEPOSITION of THOMAS D.
             WEGNER, taken pursuant to Notice of Taking Deposition,
             at 4001 Lexington Avenue North, in the City of Arden
             Hills, State of Minnesota, on the 22nd day of January,
             2015, before Gail M. Hinrichs, RPR and Notary Public,
             commencing at approximately 9:30 a.m.




     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 362-2 Filed 12/11/19 Page 3 of 5 PageID 31598

                                                                   [Page 43]
       1     behalf of Land O'Lakes, I believe you testified that

       2     you reviewed at least hundreds of pages of documents;

       3     is that correct?

       4             A     Yes.

       5             Q     Now, with respect to the purpose of the

       6     CWT program, did you review even a single document

       7     that refers to the program's purpose as being limited

       8     to raising the regulated price of milk?

       9             A     No.

      10             Q     In your 60 to 80 hours of preparation and

      11     reviewing hundreds of pages of documents, did you

      12     review even a single document that referred to the

      13     program's purpose as being limited to raising only

      14     Class III or Class IV regulated prices?

      15                          MR. SOLBERG:    Object to form.

      16                          THE WITNESS:    No, I did not.     I view

      17     it as a practical matter from the way milk supply and

      18     the regulated prices are calculated and how the

      19     Federal Milk Marketing Orders operate in terms of

      20     availability and ensuring availability of Class I

      21     milk.

      22    BY MR. FRIEDMAN:

      23             Q     So the answer to my question, if I

      24     understand it, is no; is that correct?

      25             A     Yes, that is correct.



     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 362-2 Filed 12/11/19 Page 4 of 5 PageID 31599

                                                                   [Page 44]
       1             Q     It's true that Land O'Lakes represented to

       2     its members that the Herd Retirement Program

       3     successfully raised their milk checks, correct?

       4             A     Yes, largely based on the analysis

       5     provided by Dr. Scott Brown is where I primarily

       6     utilized and made that statement -- utilized his

       7     analysis and made that statement.

       8             Q     Now, first of all, I'd like to ask you to

       9     define for me the term "All Milk Price"?

      10             A     All Milk Price is something calculated by

      11     our USDA National Ag Statistics Service, it includes

      12     prices received by dairymen across -- typically it's

      13     states, but there's also an All Milk Price calculated

      14     for the entire country.      It includes prices received

      15     by farmers for their milk.

      16             Q     Does the All Milk Price that is

      17     calculated, whether nationally or by state, include

      18     both the regulated price of -- revenue from the

      19     regulated price of milk and revenue from over-order

      20     premiums?

      21                          MR. SOLBERG:    Object to form.

      22                          THE WITNESS:    It can include the --

      23     I mean as I understand the All Milk Price, it includes

      24     the price that dairymen receive, which would include

      25     both regulated -- the regulated price and to the



     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 362-2 Filed 12/11/19 Page 5 of 5 PageID 31600

                                                                   [Page 45]
       1     extent there's premium, which has many components.

       2    BY MR. FRIEDMAN:

       3             Q     So the All Milk Price has two major

       4     revenue components, one being revenue from the

       5     regulated price, the other being revenue from premiums

       6     that are charged on top of the regulated price,

       7     correct?

       8             A     Well, I maybe have to go back a little bit

       9     to premiums paid to producers which can have many,

      10     many different forms.

      11                   And what I mean by that is it can be a

      12     component premium for protein level, it can be a

      13     volume premium, it can be a bacteria or a somatic cell

      14     premium.

      15                   As I understand, there's no distinction

      16     made between that and a premium that could result from

      17     a marketing agency in common premium, which I think is

      18     the one you're speaking of because you're talking

      19     about premiums charged to customers.

      20                   Am I right in understanding that that's

      21     what you're referring to when you speak to premiums?

      22             Q     Well, let me ask it this way:       So you

      23     agree that the All Milk check, in part, reflects

      24     revenue from regulated prices, correct?

      25             A     Yes.



     877-479-2484            U.S. LEGAL SUPPORT, INC.     www.uslegalsupport.com
